Justice ROVIRA,
dissenting.
I respectfully dissent. The heart of the majority opinion is its conclusion that under the UPA, mother can bring an action at any time for the purpose of establishing paternity and seeking birth related costs. In support of this position, the majority cites sections 19-4-107(1)(a) and 19-4-116@8)(a), CRS. 2011.
Section 19-4-107(1)(a) is prefaced by the statement that "a child [or] his natural mother ... may bring an action: (a) at any time for the purpose of declaring the existence of the father and child relationship presumed under section 19-4-105(1)(a), (1)(b), or (1)(c)," but not for birth related costs as stated in the majority opinion. Section 19-4-116(1) provides that the judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes. Section 19-4-116(8)(a) provides that the judgment or order may direct the father to pay for genetic testing and to pay the reasonable expenses of the mother's pregnancy and confinement.
In this case, the judgment or order referred to is the judgment or order of the court in the UDMA case. The court, contrary to the majority opinion, had the jurisdiction to order birth related costs to the father.
Because of my interpretation of sections 19-4-107(1)(a) and 19-4-116(@8)(a), the court should not allow counsel fees and expert costs as ordered by the majority opinion.